Citation Nr: 1439558	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  11-15 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial compensable evaluation for right knee strain. 

2.  Entitlement to an initial compensable evaluation for right ankle sprain. 


REPRESENTATION

Veteran represented by:  John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from September 2007 to January 2008, and June 2008 to July 2009. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In September 2013, the Veteran presented testimony in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded an examination for his service-connected right knee and right ankle disabilities in September 2010.  While the passage of time is not necessarily a requirement for an updated examination, there is evidence that the Veteran's disabilities may have increased in severity and/or the September 2010 VA examination report was inadequate.  During the September 2013 hearing, the Veteran testified to having lateral knee instability and his agent indicated that the examination report was unclear as to whether the Veteran's range of motion measurements were taken while the Veteran was wearing his braces.  To afford the Veteran, all benefit of the doubt, he should be afforded updated examinations for his right knee and right ankle disabilities.  

Additionally, during the hearing, the Veteran testified that he received regular on-going treatment for his disabilities at the VA Community Based Outpatient Clinic in Brick, New Jersey.  On remand, all outstanding VA treatment records must be associated with the claims folder.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain all outstanding VA treatment records from the New Jersey Health Care System, to included all associated clinics and any other VA facility identified by the Veteran or in the record.  All efforts to obtain additional evidence must be documented in the claims folder. 

2. Schedule the Veteran for an appropriate examination to determine the current severity of his service-connected right knee strain.  The claims folder must be made available to the examiner in conjunction with the examination.  

All indicated studies, including X-ray/MRI and range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing, the examiner must indicate whether the Veteran was wearing any prosthetics (e.g. brace), and should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  

The examiner must comment on the impact of the service connected disability on the Veteran's ability to function in work-related tasks (e.g., sitting, standing, walking, bending, stooping, lifting, cognitive functioning, attendance, etc.).  

3. Schedule the Veteran for an appropriate examination to determine the current severity of his service-connected right ankle sprain.  The claims folder must be made available to the examiner in conjunction with the examination.  

All indicated studies, including X-ray/MRI and range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing, the examiner must indicate whether the Veteran was wearing any prosthetics (e.g. brace), and should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  

The examiner must comment on the impact of the service connected disability on the Veteran's ability to function in work-related tasks (e.g., sitting, standing, walking, bending, stooping, lifting, cognitive functioning, attendance, etc.).  

4. Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his agent should be provided with a supplemental statement of the case and allowed an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WILLIAM H. DONNELLY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



